Case 19-12809-JKS           Doc 930       Filed 10/18/19 Entered 10/18/19 16:26:40                     Desc Main
                                         Document      Page 1 of 9
                                                     Joseph J. DiPasquale            One Lowenstein Drive
                                                     Partner                         Roseland, New Jersey 07068

                                                                                     T: 973.597.2528
                                                                                     F: 973.597.2529
                                                                                     E: jdipasquale@lowenstein.com

October 18, 2019

VIA CM/ECF AND EMAIL
Hon. John K. Sherwood, U.S.B.J.
United States Bankruptcy Court
District of New Jersey
50 Walnut Street
Courtroom 3D
Newark, NJ 07102

                          Re:      In re New England Motor Freight, Inc., et al.
                                   Case No. 19-12809 (JKS)
                                   The Debtors’ Exclusivity Periods Motion

Dear Judge Sherwood:

         This firm is co-counsel to The Official Committee of Unsecured Creditors (the
“Committee”) appointed by the Office of the United States Trustee for the District of New
Jersey in the Chapter 11 bankruptcy cases (the “Chapter 11 Cases”) of the above-captioned
debtors and debtors in possession (the “Debtors”).1 On August 14, 2019, the Debtors filed their
Motion for Entry of an Order (A) Extending the Exclusive Periods within which to file a Chapter
11 Plan and Solicit Acceptance Thereof, and (B) for Authorization to file a Combined Chapter
11 Plan of Liquidation and Disclosure Statement (the “Motion”), and seek a 90-day extension
(the “Extension”) of the exclusivity period for filing a plan (December 9, 2019) and for
soliciting acceptances of and confirming a plan (February 6, 2020).

       On October 1, 2019, T.D. Bank, N.A. and East West Bank (together, the
“Objecting Creditors”) filed their Objection of T.D. Bank, N.A. and East West Bank to
Extension of Exclusivity Period for Filing a Plan and Soliciting Acceptances Thereof (the
“Objection”). Although a finalized Chapter 11 liquidating joint plan and disclosure statement
(the “Plan”) has been prepared and will be filed on Monday, October 21, 2019, the Committee
nevertheless believes it is necessary to address the misleading assertion of the Objecting
Creditors that the Debtors’ plan exclusivity period has been waived, that “cause” does not exist
to warrant the Extension, and that these Chapter 11 Cases have been administered in a
“dysfunctional and highly cost-inefficient manner.” In short, these arguments are without merit.



1
  The Debtors in these Chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
as follows: New England Motor Freight, Inc. (7697); Eastern Freight Ways, Inc. (3461); NEMF World Transport,
Inc. (2777); Apex Logistics, Inc. (5347); Jans Leasing Corp. (9009); Carrier Industries, Inc. (9223); Myar, LLC
(4357); Mylon, LLC (7305); Hollywood Avenue Solar, LLC (2206); United Express Solar, LLC (1126); and NEMF
Logistics, LLC (4666).
Case 19-12809-JKS            Doc 930     Filed 10/18/19 Entered 10/18/19 16:26:40        Desc Main
                                        Document      Page 2 of 9
                                                                                             Page 2


        Section 1121(b) of the Bankruptcy Code provides for an initial period of one hundred
twenty (120) days after the commencement of a Chapter 11 case during which a debtor has the
exclusive right to file a Chapter 11 plan (the “Exclusive Filing Period”). Section 1121(c)(3) of
the Bankruptcy Code provides that if a debtor files a plan within the Exclusive Filing Period, the
debtor shall have an exclusive period of one hundred eighty (180) days from the commencement
of the Chapter 11 case to solicit acceptances of and confirm such a plan (the “Exclusive
Solicitation Period,” and together with the Exclusive Filing Period, the “Exclusivity Periods”).

       The initial Exclusive Filing Period in these Chapter 11 Cases ran through June 11, 2019,
while the initial Exclusive Solicitation Period ran through August 10, 2019. Court Orders dated
June 7, 2019, September 9, 2019, September 19, 2019, and October 9, 2019 extended the
Exclusivity Periods, such that the Exclusive Filing Period now expires on October 22, 2019, and
the Exclusive Solicitation Period expires on December 21, 2019.2 These Orders also granted
shared exclusivity to the Committee.

         The Objecting Creditors oppose Extension and argue that the Exclusivity Periods were
waived because the Committee was granted shared exclusivity. Nothing in the Bankruptcy Code
supports the Objecting Creditors’ argument. As the Objecting Creditors readily admit in their
Objection, courts have approved shared exclusivity between a debtor and a committee without
waiver of the Exclusivity Periods. See, e.g. In re Bi-Lo, LLC, 2010 WL 5140036 (Bankr. D.S.C.
2010); In re United Press Int’l, Inc. 60 B.R. 265 n. 11-12 (Bankr. D.D.C. 1996). Moreover, the
Objecting Creditors themselves waived any right to challenge shared exclusivity by failing to
raise the issue at any point before filing this Objection.

        The Debtors and Committee sought to settle any potential claims with the Debtors’
insiders and related entities on behalf of the Debtors’ estates. Due to the fact that the Debtors
were a family owned business, the Debtors and the Committee agreed that the Committee was
better suited to negotiate with the Shevell Dynasty Trust (“Shevell Trust”) and Shevell family
to avoid any appearance of impropriety or appearance of a conflict. The Committee negotiated
with the Shevell Trust and related non-debtor entities, and the Debtors provided and facilitated
the informal information exchange and discovery necessary to allow the Committee and its
advisors to review, identify, and investigate potential claims and causes of action on behalf of the
Debtors’ estates. This combined effort was overwhelmingly successful, resulting in a negotiated
settlement which will include a cash payment of $6.1 million to resolve the potential disputes
and the waiver of any right to distribution for approximately $11.827 million of rejection
damages claims by non-debtor entities related or affiliated with the Shevell Trust. Furthermore,
$500,000 of the $6.1 million settlement funds were negotiated by the Committee with the
Shevell Trust to fund a post-confirmation liquidating trust. This proposed settlement shall be
subject to notice of a Rule 9019 motion and Bankruptcy Court approval.




2
    [ECF No. 661, 837, 886, and 917].
Case 19-12809-JKS      Doc 930     Filed 10/18/19 Entered 10/18/19 16:26:40           Desc Main
                                  Document      Page 3 of 9
                                                                                          Page 3


        From the very onset of these Chapter 11 Cases, the Debtors and the Committee have
worked tirelessly to resolve a litany of material issues with secured creditors, including a WARN
complaint, which was settled with the crucial cooperation of both the Debtors and the
Committee, a rolling stock sale process and the going concern sales of the Eastern and Carrier
estates, in addition to addressing these key issues the Committee was tasked with reviewing the
validity of liens for ten (10) different secured lenders on a timeline which was both abbreviated
and aggravated. To characterize the Debtors’ cases as “simple” shows a disregard for facts, both
recent and historical, and an apathy and ignorance of both the impact that this long running
business had on its trade vendors, unions, as well as, the life work of a family who ran into
economic misfortune.

        Furthermore, the Committee and the Debtors have worked together to resolve the first
WARN action, and continue to work together to find a solution to the second WARN dispute.
The pending protocol to address liability claims resulting from the Debtors’ transportation
operations has been a joint effort between the counsel for the Debtors and the Committee. The
Committee itself has time and time again reviewed, at a moment’s notice, and approved and
assisted in resolving all types of issues that have resulted from the wind-down of one of the
largest less-than-truckload companies in United States.

        In August 2019, the CRO held an update meeting following the conclusion of the rolling
stock auctions and closing of the Eastern and Carrier estate sale with both the Committee and
lenders with many of the business representatives of the lenders and Committee members in
attendance. The CRO acknowledged that the focus of the Chapter 11 Cases and their direction
should be navigated by its stakeholders. Following the meeting, the Committee professionals
and lenders’ counsel opened up a dialogue and both client constituencies agreed that expediting a
plan process was crucial to the successful completion of these Chapter 11 Cases. This issue was
discussed with the CRO by the Committee, who agreed with the strategy and began working
with the financial advisor for the Committee to both prepare the necessary financial analysis for
the joint plan of liquidation, but also identified necessary tasks to wind down the Debtors’
estates. The Debtors and the Committee agreed that Committee counsel would prepare the first
draft of a combined plan and disclosure statement, which was completed in early September
2019. Since that time, the Debtors and the Committee have worked together to update the
combined joint plan and disclosure statement and related documents.

        From the beginning of these Chapter 11 Cases, the CRO has engaged in weekly and other
periodic reporting based on reaching certain milestones provided to the lenders and the
Committee. He has also kept a budget, worked with the Committee professionals on a frequent
basis to update the budget and receive projections. These budgets were included in the weekly
reports to the lenders. The Committee also prepared an analysis of its fees and whether or not it
had met the budget circulated by the CRO and has shared this with the lenders. See Exhibit A.
On a go forward basis, the Committee reviewed the wind down task list and proposed a budget
and project management plan which identified and assigned the bulk of the routine tasks to lower
rate professionals between the Debtors and Committee and included resolving potential disputes
with the Shevell Trust and the lenders as opposed to pursuing litigation. This project
Case 19-12809-JKS          Doc 930       Filed 10/18/19 Entered 10/18/19 16:26:40                   Desc Main
                                        Document      Page 4 of 9
                                                                                                         Page 4


management plan was shared with the lenders. Unfortunately, the Objecting Creditors have
pursued a litigation pathway, and then complained about fees, to resolve open issues with the
Debtors’ estates as opposed to the Debtors, the Committee, several lenders, and the Shevell Trust
who have chosen to resolve issues through a negotiated global settlement. As to be expected, the
litigation pathway has unfortunately resulted in higher costs. Thus, not only did the Committee
professionals continue to coordinate, plan, and properly staff these Chapter 11 Cases, as they
have done from the beginning, the Debtors and Committee formalized their working relationship
into a proposed joint plan in order to further report and communicate with the lenders, in
addition to the CRO’s consistent weekly financial reporting, on the pathway towards plan
confirmation.

       The Committee and the lenders also engaged in settlement discussions over claims
reconciliation and, in particular, a $6,235,745 administrative claim which was being asserted by
the NEMF estate against the Eastern and Carrier estates (“NEMF Administrative Claim”).
Other disputes were discussed including the validity of the lenders’ claims, the validity of
ongoing administrative expenses, and other administrative claims. After several weeks of
negotiation and the exchange of offers by the lenders and the Committee, the Committee was
informed that a consensus could not be reached with all ten (10) lenders, so there would not be a
global resolution of the issues as a group. The Debtors and the Committee have sought to
balance the multiple competing interests in these Chapter 11 Cases and have done so in a good
faith manner throughout the entire process.

        Shortly thereafter, several lenders individually, and in good faith, approached the
Committee and engaged in negotiations which resulted in global settlements, including resolving
the dispute over the NEMF Administrative Claim so that 75% of the NEMF Administrative
claim ($4,676,809) shall be paid from the escrow funds holding the remaining sale proceeds to
NEMF and the Eastern and Carrier bankruptcy estates will retain the balance of the escrow funds
$1,281,308.3 The settlement reconciles the lenders’ deficiency claims which have resulted in
allowed claims for each settling lender, resolves all lien challenges, includes plan support,
approves the post confirmation trust and Kevin Clancy as the liquidating trustee, and agreed to
continue the allocation of professional fees at sixteen (16%) percent from the Eastern and Carrier
estates until the effective date of the joint plan, and preserves the lenders’ rights to object to any
professional fees from October 1, 2019 to the effective date. One of the Objecting Creditors
(T.D. Bank, NA) reached a partial settlement with the Committee and the Debtors regarding and
accepting the NEMF Administrative Claim settlement as part of a resolution over the
Committee’s objection of a settlement between the estates and T.D. Bank, NA.



3
  After the sale of Eastern’s assets was consummated, the CRO believed that the most efficient way to bring the
Chapter 11 Cases to conclusion was with a joint liquidating plan whereby the Chapter 11 Cases would be
substantively consolidated. The Committee wholeheartedly supported this approach especially in light of the
substantial administrative claim in favor of the NEMF estate and against the Eastern estate. The substantive
consolidation approach was rejected by most of the lenders so the Committee then engaged in good faith settlement
discussions that has resulted in the 75/25 split.
Case 19-12809-JKS          Doc 930       Filed 10/18/19 Entered 10/18/19 16:26:40                   Desc Main
                                        Document      Page 5 of 9
                                                                                                         Page 5


        The Committee and the Debtors have either signed a settlement or completed the final
draft of settlement with Santander Bank, N.A., JPMorgan Chase Bank, N.A., Fifth Third Bank,
Wells Fargo Equipment Finance, Inc., Webster Capital Finance, Inc., and VFS US LLC. Capital
One, N.A is in the process of reviewing the stipulation which has been approved by the Debtors
and Committee. Mercedes-Benz Financial Services USA LLC is also reviewing the stipulation
with its client. The Debtors and the Committee will be filing a motion to approve these
settlements under Federal Rule of Bankruptcy Procedure 9019.

        Throughout this process, the Committee believed that a global resolution with all ten (10)
secured lenders was desirable to maximize creditor recoveries, reduce administrative costs, and
swiftly bring these Chapter 11 Cases to a close. In that vein, the Committee provided the
Objecting Creditors with the general parameters of a settlement and requested feedback or
counterproposals. Counsel for the Committee called both of the Objecting Creditors as the
Committee reached resolution with other lenders and as other issues had been completed by the
estates’ professionals, including progress on the negotiations with the Shevell Trust several times
to date. The Debtors and the Committee, as evidenced by the CRO’s financial reporting, shared
project management plan, cooperation, and results in reaching settlements with most of the
lenders and the Shevell Trust, do not have competing proposals and are working to complete
these Chapter 11 Cases in a responsible and professional manner.

        To be clear, the Debtors and Committee actively sought to work constructively with the
Objecting Creditors. The Objecting Creditors requested a copy of the draft joint Plan weeks ago
even though Committee counsel told them it would be a waste of time because it was a skeleton
plan and disclosure statement. The Committee’s reservations about providing them with a draft
joint plan have proven true, the Objecting Creditors now assert that it was missing material terms
without providing substantive feedback. The Objecting Creditors’ contention that the Committee
provided only a “take it or leave it” proposition is disingenuous and simply not true. The
Committee and the lenders have worked together for example through arms’-length settlement
discussions to reach a fair resolution of the NEMF Administrative Claim. The Objecting
Creditors have made no effort to constructively address any issues they had within the
framework of the Committee’s proposed settlement.

        More importantly, the Committee’s settlement proposal was confidential and subject to
Federal Rule of Evidence 408.4 The Objecting Creditors’ disclosure of the parameters of the
Committee’s settlement offer is wholly inappropriate and should not be taken lightly. It is well
settled that “the improper inclusion of obvious settlement communications constitutes bad faith,
and is sufficient to warrant the imposition of attorney’s fees” against the party disclosing such
communications. The Bd. Of Managers of 823 Park Ave. Condominium v. 823 Park Ave, LLC


4
 FRE 408 governs the admissibility of settlement negotiations and generally provides that courts will not receive
compromise offers or negotiations as evidence. Courts have held that FRE 408 not only covers settlement
agreements, but also a wide range of other materials including internal reports, memorandum, expert opinions,
depositions, and more. See, e.g. Blu-J, Inc. v. Kemper C.P.A. Grp., 916 F.2d. 637, 641 (11th Cir. 1990).
Case 19-12809-JKS       Doc 930     Filed 10/18/19 Entered 10/18/19 16:26:40            Desc Main
                                   Document      Page 6 of 9
                                                                                           Page 6


2016 WL 3756014, at *1 (N.Y. Sup. Ct. July 12, 2016). It is true that the Debtors and the
Committee worked diligently to deliver a joint liquidating plan that maximizes creditor
recoveries which is supported by a vast majority of secured creditors, the Shevell Trust and its
non-debtor affiliates. In spite of the Objecting Creditors’ inaccuracies and insidious language in
the Objection, the Committee and the Debtors will continue their efforts to reach a settlement
with the Objecting Creditors that will lead to a resolution of these Chapter 11 Cases.

       Thanks very much for the Court’s consideration.

                                                            Respectfully,

                                                            Lowenstein Sandler LLP

                                                            s/ Joseph J. DiPasquale
                                                            Mary E. Seymour, Esq.
                                                            Joseph J. DiPasquale, Esq.
                                                            John P. Schneider, Esq.
                                                            One Lowenstein Drive
                                                            Roseland, NJ 07068
                                                            Telephone: (973) 597-2500
                                                            Facsimile: (973) 597-2400
                                                            mseymour@lowenstein.com
                                                            jdipasquale@lowenstein.com
                                                            jschneider@lownestein.com
                                                            Co-Counsel to the Official Committee of
                                                            Unsecured Creditors

                                     - and –

                                                            Elliott Greenleaf, P.C.
                                                            Rafael X. Zahralddin-Aravena, Esq.
                                                            Jonathan M. Stemerman, Esq.
                                                            Sarah Denis, Esq.
                                                            1105 Market Street, Suite 1700
                                                            Wilmington, DE 19801
                                                            Telephone: (302) 384-9400
                                                            Facsimile: (302) 384-9399
                                                            rxza@elliottgreenleaf.com
                                                            jms@elliottgreenleaf.com
                                                            sxd@elliottgreenleaf.com
                                                            Co-Counsel to the Official
                                                            Committee of Unsecured Creditors
Case 19-12809-JKS    Doc 930     Filed 10/18/19 Entered 10/18/19 16:26:40     Desc Main
                                Document      Page 7 of 9
                                                                                Page 7


cc:   Karen A. Giannelli, Esq. (via CM/ECF and email)
      Brett S. Theisen, Esq. (via CM/ECF and email)
      Peter J. D’Auria, Esq., Office of U.S. Trustee (via CM/ECF and email)
      All Counsel of Record (via CM/ECF)
Case 19-12809-JKS   Doc 930    Filed 10/18/19 Entered 10/18/19 16:26:40   Desc Main
                              Document      Page 8 of 9




                              EXHIBIT A
         Case 19-12809-JKS         Doc 930    Filed 10/18/19 Entered 10/18/19 16:26:40          Desc Main
                                             Document      Page 9 of 9

NEMF
Summary of Committee Fees



                                                   Feb‐May          June         July         August
                                                                   Actual       Actual       Estimate       Total


Elliott Greenleaf                                    434,046 $      133,717 $    100,464 $     100,000       768,227
Lowenstein Sandler                                   668,407        104,329      105,957       115,000       993,694
CohnReznick                                          417,000         78,374       70,162        75,000       640,535
                                                   1,519,453        316,420      276,583       290,000     2,402,456

BUDGET:
Elliott Greenleaf                                              $    150,000 $    150,000 $     150,000
Lowenstein Sandler                                                  150,000      150,000       150,000
CohnReznick                                                         100,000      100,000       100,000
                                                   1,600,000        400,000      400,000       400,000     2,800,000

Monthly Variance                                               $     83,580 $    123,417 $     110,000

Cumulative positive variance to budget         $      80,547 $      164,127 $    287,544 $     397,544 $    397,544
